DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1—15 are (Canceled).

Claims 16—35 filed on 09/01/2021 are presented for examination.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16 & 26 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being Anticipated by “Farmer” et al. [US 2003/0130893 A1].

REGARDING CLAIMS 16 & 26. Farmer disclose:
A method and server system for anonymously providing data of a motor vehicle, comprising:
anonymizing a first dataset of a motor vehicle via a vehicle computing unit [Farmer disclose (FIG.2) process of anonymizing data generated from vehicle telematics system (par.0017, 0019)]; a first server system comprising a plurality of server nodes, wherein a transmission route comprising at least an entry node and an exit node of a plurality of server nodes of a first server system [see FIG.1, where plurality of nodes with severs are disclosed], communicating, via the vehicle computing unit, user related data and the anonymized first dataset to the first server system via the entry node [Farmer disclose transmitting anonymized data to buffer  Par.0021-0022)];
deleting the communicated user related data via the first server system [Farmer disclose deleting data (for example, customer ID) from communication (par.0013, 0021-0022)]; and 
communicating the anonymized first dataset to a second server system via the exit node {xx disclose transmitting [Farmer disclose (FIG.2, step 20) sending anonymized data to 3rd party (par.0019)].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16—25 & 27—35 is/are rejected under 35 U.S.C. 103 as being unpatentable over “Farmer” et al. [US 2003/0130893 A1] in view of “Keech” [US 7392388 B2].

Farmer in view of Keech fail; but, Keech, analogues art, disclose claims 17 & 27: The method/system further comprising, wherein the transmission route is randomly determined via the vehicle computing and/or the first server system [Keech disclose rdisplaying and routing pseudo-random security string data (Abstract)]. 
Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify the system of Farmer by incorporating the random string of Keech to verify user’s identity for conducting transactions.

Farmer in view of Keech further disclose claims 18—20 & 28—30: The method/system further comprising encrypting the anonymized first dataset via the vehicle computing unit before communicating to the first server system, wherein the encrypted anonymized first dataset is decrypted via the second server system [see par. 0019, 0028 of Farmer where decrypting encrypted data is disclosed]; determining a success of deletion of the user related data by the second server system, and wherein the decryption via the second server system is performed depending on a result of the determination [Farmer disclose deleting data (for example, customer ID) from communication (par.0013, 0021-0022)];; and performing multiple encryptions on the anonymized first dataset via the vehicle computing unit before communicating to the first server system, wherein a first portion of the multiple encrypted anonymized first dataset is decrypted via the first server system, and a second portion of the multiple encrypted anonymized first dataset is decrypted via the second server system [see par. 0019, 0028 of Farmer where decrypting encrypted data is disclosed]. 

Farmer in view of Keech further disclose claims 21 & 31: The method/system further comprising wherein the user related data comprises an IP address of the vehicle computing unit and/or an identifier associated with the vehicle computing unit [see “IP address” in par.0023 of Farmer]. 

Farmer in view of Keech further disclose claims 22—25 & 32—35: The method/system further comprising, wherein anonymizing the first dataset is based on a predetermined parameter set, and wherein a degree of anonymization is determined based on the anonymized first dataset via the second server system, and further comprising generating an adapted parameter set based on the degree of anonymization; and wherein the predetermined parameter set comprises a delay period and the anonymized first dataset is communicated to the first server system according to the delay period; determining a number of motor vehicles, to which the anonymized dataset can be related, based on the anonymized first dataset and determining a degree of anonymization depending on the number via the second server system; and generating a second dataset and anonymizing the second dataset based on an adapted parameter set via the vehicle computing unit, wherein the anonymized second dataset is communicated to the first server system via the vehicle computing unit [Farmer disclose transmitting anonymized data to buffer  Par.0021-0022); see also FIG.3, where degrees of anonymizing are disclosed too]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (See PTO—892; wherein US 5493283 A is directed to locating and authenticating mobile body.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARE F TABOR whose telephone number is (571) 270-3155. The examiner can normally be reached Mon.—Fri.: 8:00 AM to 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KAMBIZ ZAND can be reached on (571) 272-3811. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMARE F TABOR/Primary Examiner, Art Unit 2434